department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date of f i c e of c h i ef c ou n sel number info release date conex-128097-08 uil the honorable neil abercrombie member u s house of representatives ala moana boulevard room honolulu hi attention -------------------------- dear congressman abercrombie i am responding to your letter of date on behalf of your constituent ----------------------- ------------------ a retired --------------------employee wrote about his liability for taxes under the federal_insurance_contributions_act fica on amounts deferred under a nonqualified_deferred_compensation_plan -------------------said he did not receive the deferred amounts in their entirety due to his employer terminating the plan and therefore would like a refund of the fica_taxes associated with the deferred amounts he never received you asked for a review of his claims a nonqualified_deferred_compensation_plan is an arrangement between an employer and an employee to pay the employee compensation in the future nonqualified_deferred_compensation_plans are generally unfunded arrangements whereby the employer’s promise to pay the deferred_compensation benefits in the future is not secured in any manner therefore amounts deferred are subject_to claims by the employer’s creditors thus the risk that an employee may not receive any benefits in the future is an inherent feature of nonqualified_deferred_compensation_plans the law imposes fica tax on the wages employers pay employees for employment sec_3101 and sec_3111 of the internal_revenue_code code generally an employer must withhold and pay fica tax on compensation deferred under a nonqualified_deferred_compensation_plan as of the later of when the employee performs the services that create the right to a deferral when a substantial risk that the employee’s rights to the deferred amounts will be forfeited no longer exists sec_3121 of the code nonqualified_deferred_compensation arrangements can be either account balance plans or nonaccount balance plans a nonaccount balance plan such as the plan in ---------------------case does not credit deferred amounts to a particular participant’s individual_account employment_tax regulations sec_31_3121_v_2_-1 for a nonaccount balance plan an employer can delay withholding and paying fica_taxes until the amount deferred is reasonably ascertainable employment_tax regulations sec_31_3121_v_2_-1 the law considers amounts deferred under nonaccount balance plan reasonably ascertainable on the first date the employer knows the amount form and beginning date of the benefits to compute their present_value employment_tax regulations sec_31_3121_v_2_-1 when the present_value of a benefit becomes reasonably ascertainable the present_value amount is subject_to fica tax under some nonaccount balance plans retirement benefits do not become reasonably ascertainable until retirement the present_value calculation does not consider the probability that an employer will not make payments because of the unfunded status of the plan the risk associated with any deemed or actual investment of the amounts deferred under the plan or similar risks or contingencies employment_tax regulations sec_31_3121_v_2_-1 the nonqualified_deferred_compensation_plan at --------------------was a nonaccount balance plan thus fica_taxes were due and payable when the amount deferred was reasonably ascertainable consequently the present_value of -----------------------benefits on the date of his retirement became subject_to fica_taxes although i sympathize with ------------------------situation the law does not provide for a refund of fica_taxes that he properly paid even though he never received his total benefits due to ------------------------- termination of the plan i am sorry my response could not have been more favorable however i hope this information is helpful in responding to ------------------ if you have any questions please contact me or -----------------at ----- ------------- sincerely susan l hartford acting senior technician reviewer office of the associate chief_counsel division counsel tax exempt government entities
